Citation Nr: 1229596	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  09-20 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left knee disability.  

2.  Entitlement to service connection for a right shoulder disability to include as secondary to the service connected left shoulder impingement syndrome and/or the service connected lumbar spine strain with mild degenerative disc disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel



INTRODUCTION

The Veteran served on active duty from December 1992 to June 2000 and from March 2004 to August 2005.  He had additional service in the Army National Guard.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Roanoke, Virginia, Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has appealed the denial of service connection for a left knee disability.  
Prior to service, in July 1984, the Veteran was diagnosed with an open injury to the patella bursa of the left knee after he fell down some steps.  He had irrigation, debridement and closure of the wound.  

Service treatment records reveal normal findings for the lower extremities during the June 1992 enlistment examination.  Left knee surgery in 1984 was noted.  At that time, the Veteran denied trick or locked knee.  Dr. M related in a separate report that the Veteran fell at the age of 10 but that X rays showed normal left knee and there was no evidence of fracture of the left knee.  

In April 1995, the Veteran complained of left knee pain, particularly when running for a long period of time.  He expressed that his knee pain started about three month prior.  Rule out lateral collateral ligament sprain was assessed.  He was placed on light duty for two days.  In December 1995, the Veteran complained of left knee pain.  He reported that the pain had been present for about a year but increased significantly over the past two weeks.  Left knee pain, probable meniscus versus patella femoral syndrome was assessed.  X rays showed high laterally riding patella possibly.  

The Veteran had a provisional diagnosis of continued left knee pain in February 1996.  He reported intermittent left knee pain.  Reinjured and increased pain for two months was reported.  

The Veteran went to physical therapy which was also referred to as "knee school" in March 1996.  He denied trick or locked knee in November 1996.  The lower extremities were reported normal at that time.  

The Veteran was evaluated for left knee pain in February 2000.  A past history of having patellofemoral syndrome in the left knee several years ago in the Marine Corps was noted.  He was assessed with gradual onset of left knee discomfort with probable mild strain and probable anserine bursitis.  He was assessed with follow up of left knee discomfort probably secondary to increased physical activities and strain of left knee improved in March 2000.  It was related that his left knee symptoms improved significantly now that he no longer was involved in the police academy.  

In September 2000, the lower extremities were shown to be normal upon examination.  At that time, the Veteran denied a history of trick or locked knee.  He was qualified for enlistment.  

In his July 2005 post deployment assessment, the Veteran reported that he had or developed during his deployment swollen, stiff or painful joints.  When asked to list his concerns; however, he only listed a left shoulder and low back pain injury.  

The Veteran reported problems with the left knee in March 2008.  In the May 2009 VA examination, the Veteran reported that he injured his left knee while in service in 1994/1995.  He related a gradual onset of pain in the left knee with marching and carrying heavy packs.  According to the Veteran, he had to ski in cold weather training and that he reinjured it over and over.  As a child he expressed that he had a laceration of the left knee which was sutured.  Examination of the left knee revealed there was crepitus and guarding of movement.  X rays revealed no evidence of fracture or dislocation or significant degenerative change.  There was no joint effusion.  The VA examiner opined that the left knee condition was not caused by or a result of the knee pain which began in service.  According to the examiner, the laceration the Veteran had at age 10 did not have any chronic effects.  He stated while the Veteran had several visits and complained of knee pain in service, his examinations were essentially normal even when X ray noted questionable patella riding high and lateral.  

The Board notes that in the May 2009 Statement of the Case (SOC), the RO cited to a December 2005 diagnosis of left medial meniscal tear and patellofemoral syndrome.  The Veteran's representative also referenced the same in his July 2012 brief.  The Board notes that, however, this particular record does not appear to be associated with the Veteran's file.  The Veteran has reported having service in the Army National Guard from September 2000 to February 2006.  In light of the above, a remand is warranted to locate and associate the December 2005 medical record with the Veteran's file.  On remand, the Veteran's dates of service to include his service in the Army National Guard should be verified.  

It is also noted that the April 2009 VA examiner did not reference the December 2005 diagnosis of left medial meniscal tear and patellofemoral syndrome in his opinion.  Rather, he indicated that no complaints or treatment for the left knee were recorded from 2000 until the 2008.  On remand, if the December 2005 diagnosis of left medial meniscal tear and patellofemoral syndrome is shown to be within a period of qualifying service, an addendum opinion should be obtained.  In this regard, the examiner should be asked if his opinion has changed in light of the December 2005 diagnosis. 

The Veteran has also appealed the denial of service connection for a right shoulder disability.  In June 2003, while in the Army National Guard, the Veteran injured his right shoulder moving weapon racks from the supply room.  The injury lead to informal line of duty, but there were no further symptoms at that time.  

Examination in February 2006 revealed degenerative changes at the right shoulder and in October 2006 findings were consistent with osteoarthritic changes involving the right glenohumeral joint.  A prior medical history of degenerative joint disease of the right shoulder was shown in March 2007.  X rays in May 2007 revealed an osteophyte of the inferior portion of the humeral head on the right but otherwise normal right shoulder.  An impression was given of bicipital tendinitis right and subacromial bursitis left with impingement.  Bicipital tendinitis on the right was assessed in October 2007.  

When examined in April 2009, the VA examiner related that the Veteran had pain in his right shoulder and limited range of motion.  The VA examiner did not render a diagnosis nor discuss the right shoulder any further.  

The Veteran is service connected for left shoulder impingement syndrome and lumbar spine strain with mild degenerative disc disease.  He claims that his right shoulder disability is related to service and/or is secondary to his service connected left shoulder and/or lumbar spine disabilities.  

In light of the evidence of record and arguments set forth by the Veteran, the Board finds that a remand is warranted to afford the Veteran a VA compensation and pension examination.  Although the Veteran was afforded a VA examination in April 2009, the examiner did not adequately evaluate the right shoulder and/or render an etiology opinion. 

In view of VA's duty to assist obligations, which include the duty to obtain a VA examination or opinion when necessary to decide a claim, and based upon guidance from the Court of Appeals for Veterans Claims (Court), a remand for the purpose of obtaining a VA examination for the Veteran's claims for service connection is warranted.  

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate service department office, and request verification of the service in the Army National Guard.  A formal determination should be entered if it is determined that the above records or information do not exist or that efforts to obtain them would be futile.  In the event that it is determined that the records are unavailable, the Veteran should also be provided with appropriate notice and given an opportunity to respond.

2. Obtain and associate with the file the December 2005 medical record identified by the RO in the May 2009 Statement of the Case.  If the record is unavailable, such should be noted in the record.   

3. After the above development has been completed, if the December 2005 diagnosis of left medial meniscal tear and patellofemoral syndrome is shown to be within a period of qualifying service an addendum opinion should be obtained.  In this regard, the April 2009 examiner should be asked if his opinion has changed in light of the December 2005 diagnosis.  The examiner must provide a rationale for any opinion expressed.  

4. Schedule the Veteran for a VA examination to determine if he has a right shoulder disability and, if so, whether such is related to service or a service connected disability.  All indicated tests and studies should be provided.  The claims folder must be sent to the examiner for review; consideration of such should be reflected in the completed examination report. 

Following a review of the relevant evidence in the claims file, the clinical evaluation and any tests that are deemed necessary, the examiner is requested to address the following question(s):

Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently present right shoulder disability was caused by service and/or caused or aggravated by the Veteran's service-connected left shoulder and/or lumbar spine disability.  

If the Veteran has a right shoulder disability that was caused and/or aggravated by his service- connected left shoulder disability and/or lumbar spine disability, the examiner is requested to provide an opinion as to the approximate baseline level of severity of the disability before the onset of aggravation.  The examiner must provide a rationale for all opinions rendered.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

